Preview - 1:18MJ00170-001                                                                                                                             Page 1 of 2

                             Case 1:18-mj-00170-SAB Document 32 Filed 06/29/20 Page 1 of 2
      AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                   UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                           DREW MILLER                                              Criminal Number: 1:18MJ00170-001
                                                                                    Defendant's Attorney: Matthew Lemke, Assistant Federal Defender
      THE DEFENDANT:
             The defendant admits to Charges One and Two as alleged in the violation petition filed on 6/19/2020 .
             was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                           Date Violation Ended
                                             The Defendant Failed to Timely Complete 25 Hours of
       Charge One
                                             Community Service
                                             The Defendant Failed to Make Fine Payments Beginning on
       Charge Two
                                             August 30, 2019, as ordered.

       The court:       revokes:        modifies:        continues under same conditions of supervision heretofore ordered on 8/1/2019 .

             The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge Three is dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   6/25/2020
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Stanley A. Boone, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   6/29/2020
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=0ecf7fdc-4503-472f-95c0-1e98df6f64d8                                                         6/29/2020
Preview - 1:18MJ00170-001                                                                                                                    Page 2 of 2

                            Case 1:18-mj-00170-SAB Document 32 Filed 06/29/20 Page 2 of 2
      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: DREW MILLER                                                                                                            Page 2 of 2
      CASE NUMBER: 1:18MJ00170-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of:
       24 MONTHS, to expire on 6/24/2022.

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
       4.   The defendant is ordered to personally appear for a Probation Review Hearing on 9/16/2021 at 10:00 am before U.S. Magistrate
            Judge Stanley A. Boone.

            A status report regarding the Defendant's performance on probation shall be filed 14 days prior to the Probation Review.
       5.   The defendant shall complete 50 hours of community service. The defendant shall perform and complete the community service
            hours by 6/24/2021. Defendant must submit to the court for pre-approval a list of non-profit organizations which the defendant
            wishes to perform his community services under this condition. Verification of community service shall be provided to the
            Court.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=0ecf7fdc-4503-472f-95c0-1e98df6f64d8                                                 6/29/2020
